                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



LANNY L. HAWLEY,
                                                                           No. 3:18-cv-01766-MO
               Plaintiff,
                                                        ORDER A WARDING ATTORNEY FEES
       V.                                                   UNDER THE EQUAL ACCESS TO
                                                              JUSTICE ACT, PURSUANT TO
ANDREW M. SAUL,                                                         28 U.S.C. § 2412(d)
Commissioner of Social Security,

               Defendant.

MOSMAN,J.,

       Based upon the parties' Stipulation [19], it is ordered that Plaintiff shall be awarded

attorney fees under the EAJA in the amount of FIVE THOUSAND SIX HUNDRED EIGHT

DOLLARS AND ZERO CENTS ($5,608.00). Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010),

this award is subject to the United States Department of the Treasury's Offset Program. Any

award shall be payable to Plaintiff, except that if the Commissioner determines that Plaintiffs

award is not subject to the Treasury's Offset Program, the award shall be payable to Plaintiffs

counsel, Karen Stolzberg. Payment shall be delivered to Plaintiffs counsel at Karen Stolzberg,

P.O. Box 19699, Portland, OR 97280.

       IT IS SO ORDERED.

       DATED this   ?4-       day of September, 2019.



                                                             Chief United S



I-ORDER
